Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of December 24th 2020 has been considered.
Claims 1, 18 and 22 have been amended.
Claims 2, 6, 8, 12, 14, 24-25 and 27-30 are cancelled.
Claims 1, 3-5, 7, 9-11, 13, 15-23, 26 and 31-41 are pending in the current application.
Claims 1, 3-5, 7, 9-11, 13, 15-17, 22, 23 and 26 are withdrawn from consideration.
Claims 18-21 and 31-41 are examined in the current application.
Any rejections not recited below have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of copending Application No. 16/071,796 (‘796’).
Regarding claims 18 and 19: Although the claims at issue are not identical, they are not patentably distinct from each other, because claims 18 and 19 recite a method of producing a thickened composition by adding a thickening agent to a liquid component, whereas claims 17 and 18 of ‘796 recite the same method steps using the same components. The difference between claims 18 and 19 of the current application and claims 17 and 18 of ‘796 lies in the fact that claims 18 and 19 of the current application designate the thickener from ‘796 a “powderizing agent”, and the method in the current application as a “a method of producing a powder composition”; However, the fact claims 17 and 18 of ‘796 recite the same method steps and the same reactants, claims 18 and 19 of the current application are not patentably distinct from claims 17 and 18 of ‘796. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In light of Applicants’ arguments and amendments filed on***, the obviousness rejections of claim*** have been withdrawn.
Applicant’s arguments and amendments filed on December 24th  2020, with respect to the rejection of claims 18-21 and 31-41 under 35 USC §103 under Dynamit (GB 1564363 A) have been fully considered and are persuasive, as Dynamit discloses a method for accelerating the solidification of fat melts, where the fat melts are solid or semi-solid at room temperature, but fails to disclose a method for accelerating the solidification of liquid fats where the liquid fats are liquid at 20ºC. Accordingly, the rejection of claims 18-21 and 31-41 under 35 USC §103 under Dynamit (GB 1564363 A) has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792